                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )      Case No. 2:19-CR-203
                                                    )
 ROBERT DEAN KINSLER, JR.                           )


                                          ORDER

        On August 24, 2020, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charge

 in Count Six of the indictment be accepted; (3) that the defendant be found guilty of that

 charge; (4) that a decision on whether to accept the plea agreement be deferred until

 sentencing; and (5) that the defendant remain in custody until his sentencing hearing. [Doc.

 23]. No objections have been filed to the R&R, and the time for doing so has now passed.

 See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Doc. 23] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on August 24, 2020, could not
        have been further delayed without serious harm to the interests of justice;




Case 2:19-cr-00203-RLJ-CRW Document 24 Filed 09/15/20 Page 1 of 2 PageID #: 98
      2. The defendant’s plea of guilty to the charge in Count Six of the indictment,
      that is, of knowing possession of a firearm by a convicted felon, in violation
      of 18 U.S.C. § 922(g)(1), is ACCEPTED;

      3. The defendant is ADJUDGED guilty of Count Six of the indictment;

      4. The decision whether to accept the parties’ plea agreement is
      DEFERRED until sentencing; and

      5. The defendant shall remain in custody until sentencing, which is
      scheduled to take place on Tuesday, January 12, 2021, at 10:30 a.m. in
      Knoxville.

             IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            2

Case 2:19-cr-00203-RLJ-CRW Document 24 Filed 09/15/20 Page 2 of 2 PageID #: 99
